DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 29 December 2021.  Applicant’s amendment on 29 December 2021 amended Claims 1, 9, and 14.  Currently Claims 1-5, and 8-20 are pending and have been examined.  Claims 6 and 7 has been canceled.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 29 September 2021.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 December 2021 has been entered.
 

Examiner’s Note

The claim recites the combination of additional elements of conducting an online survey regarding a vehicle multimedia system utilizing a profile that linked to a key fob to trigger the user preferences. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically establishing a user using their key fob and linking it to a profile so that additional recommendations can be provided which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Response to Arguments

Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive.

The Applicant argues on pages 6-7 that “Dunning, which is assigned to Yahoo, was related to a recommendation system that was related to an online environment… the instant specification explains that such contextual information may include, for example inside/outside temperature, speed, and brake usage.  Dunning inappropriate in the rejection, given that it is utilized in the online environment, versus the vehicle environment ”. 
The Examiner respectfully disagrees.


The remaining Applicant's arguments filed 29 December 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 13-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunning et al. (U.S. Patent Publication 2002/0082901 A1) (hereafter Dunning) in view of Sasaki (U.S. Patent Publication 2005/0202845 A1) in further view of Penilla et al. (U.S. Patent Publication 2017/0103327 A1) (hereafter Penilla).

	Referring to Claim 1, Dunning teaches a method of evaluating a recommendation system of a vehicle multimedia system, comprising:

conducting an online survey including a questionnaire regarding preferences utilizing one or more computers (see; par. [0042] of Dunning teaches performing an online survey including questionnaire regarding preferences).

receiving answers associated with the survey from a plurality of participants utilizing the one or more computers (see; par. [0042] of Dunning teaches receiving answers to a survey by a participant).

Dunning does not explicitly disclose the following limitations, however,

Dauderman teaches creating a user profile in response to the answers from the survey and utilizing the user profile at the recommendation system, wherein the user profile is associated with a key fob associated with the vehicle or a mobile device associated with the vehicle (see; par. [0038] of Dauderman teaches the generating of a user profile, par. [0070]-[0071] that utilizes survey data in order to provide, par. [0060] and par. [0065] of recommendation of multimedia data, where the profile is linked to par. [0087] a key fob for a par. [0012] vehicle use), and 
outputting a recommendation at the recommendation system for the participants, wherein the recommendation include a feedback option indicating a score for the recommendation, wherein the recommendation system is trained utilizing the user profile (see; par. [0060] of Dauderman the recommending of multimedia for the user where the recommendation is affected by the ability of the user to provide feedback by a star ranking (i.e. score) and it modifies the multimedia recommendation and user preferences (i.e. profile par. [0013])), and
receiving the score associated with the recommendation at a remote server (see; par. [0077] of Dauderman teaches receiving a star rating (i.e. scoring) as part of the updating of the 
sending the score to a behavioral log at the remote server (see; par. [0077] of Dauderman teaches a rating (i.e. scoring) of the media, and storing par. [0034] user preference information in user media files (i.e. remote server), and stores the data in dedicated servers (i.e. remote server)).

The Examiner notes that Dunning teaches similar to the instant application teaches relationship discovery engine in order to recommend items.  Specifically, Dunning discloses the discovering of relationships and recommend items based on the discovered relationships it is therefore viewed as analogous art in the same field of endeavor. Additionally, Dauderman teaches integrated architecture for archiving, processing, association, distribution and display of media based on recommendations from gathered information and as it is comparable in certain respects to Dunning which relationship discovery engine in order to recommend items as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dunning discloses the discovering of relationships and recommend items based on the discovered relationships. However, Dunning fails to disclose utilizing answers from the survey at the recommendation system of the vehicle multimedia system, creating a user profile in response to the answers from the survey and utilizing the user profile at the recommendation system, wherein the user profile is associated with a key fob associated with the vehicle or a mobile device associated with the vehicle, outputting a recommendation at the recommendation system for the participants, wherein the recommendation include a feedback option indicating a score for the recommendation, wherein the recommendation system is trained utilizing the user profile, receiving the score associated with the recommendation at a remote server, and sending the score to a behavioral log at the remote server.

Dauderman discloses utilizing answers from the survey at the recommendation system of the vehicle multimedia system, creating a user profile in response to the answers from the survey and 

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dunning utilizing answers from the survey at the recommendation system of the vehicle multimedia system, the creating a user profile in response to the answers from the survey and utilizing the user profile at the recommendation system, wherein the user profile is associated with a key fob associated with the vehicle or a mobile device associated with the vehicle, outputting a recommendation at the recommendation system for the participants, wherein the recommendation include a feedback option indicating a score for the recommendation, wherein the recommendation system is trained utilizing the user profile, receiving the score associated with the recommendation at a remote server, and sending the score to a behavioral log at the remote server as taught by Dauderman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dunning and Dauderman teach the collecting and analysis of data in order to provide a recommendation to a user based on the collected and analyzed data and they do not contradict or diminish the other alone or when combined.

Dunning in view of Dauderman does not explicitly disclose the following limitation, however,

Pennilla teaches utilizing answers from the survey at the recommendation system of the vehicle multimedia system, wherein the recommendation systems is configured to output interface suggestions when driving a vehicle and in response to contextual information of the vehicle (see; par. [0260]-[0261] of Penilla teaches the interacting of a user with a vehicle in 

The Examiner notes that Dunning teaches similar to the instant application teaches relationship discovery engine in order to recommend items.  Specifically, Dunning discloses the discovering of relationships and recommend items based on the discovered relationships it is therefore viewed as analogous art in the same field of endeavor. Additionally, Dauderman teaches integrated architecture for archiving, processing, association, distribution and display of media based on recommendations from gathered information and as it is comparable in certain respects to Dunning which relationship discovery engine in order to recommend items as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Penilla teaches cloud processing system data stream used in producing objects of a vehicle taking into account user preferences and as it is comparable in certain respects to Dunning and Dauderman which relationship discovery engine in order to recommend items as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dunning and Dauderman discloses the discovering of relationships and recommend items based on the discovered relationships. However, Dunning and Dauderman fails to disclose utilizing answers from the survey at the recommendation system of the vehicle multimedia system, wherein the recommendation systems is configured to output interface suggestions when driving a vehicle and in response to contextual information of the vehicle.



It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dunning and Dauderman utilizing answers from the survey at the recommendation system of the vehicle multimedia system, wherein the recommendation systems is configured to output interface suggestions when driving a vehicle and in response to contextual information of the vehicle as taught by Penilla since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dunning, Dauderman, and Penilla teach the collecting and analysis of data in order to provide a recommendation to a user based on the collected and analyzed data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Dunning in view of Dauderman in further view of Penilla teaches the method above, Dunning further discloses a method having the limitations of:

includes weighting a similarity of recommended sequence of composite time-stamped events with a user's sequence of activities captured from the behavioral log (see; par. [0123]-[0127] of Dunning teaches behaviors are accumulated at periodic intervals a relationship discovery engine mines data to find relationships and includes time slot specific recommendations using penalty values (i.e. weights)).


Referring to Claim 3, see discussion of claim 1 above, while Dunning in view of Dauderman in further view of Penilla teaches the method above, Dunning further discloses a method having the limitations of:

the behavioral log includes time-stamped events associated with a user's sequence of activities captured (see; par. [0123]-[0131] of Dunning teaches as part of learning the behavior of the user analyzing the behavior including sequence of item preferences over time (i.e. event sequence) in order to predict a next item to recommend).


	Referring to Claim 4, see discussion of claim 1 above, while Dunning in view of Dauderman in further view of Penilla teaches the method above, Dunning further discloses a method having the limitations of:

the method includes outputting recommendations of music (see; par. [0115] of Dunning teaches providing a recommendation of music).


	Referring to Claim 7, see discussion of claim 1 above, while Dunning in view of Dauderman in further view of Penilla teaches the method above, Dunning further discloses a method having the limitations of:

the method includes creating a user profile in response to the answers from the survey and utilizing the user profile at the recommendation system (see; par. [0042] of Sasaki teaches creating a user profile based on collected survey information and creating recommendations).


Referring to Claim 9, Dunning in view of Dauderman in further view of Penilla teaches a method of evaluating a recommendation system.  Claim 9 recites the same or similar limitations as those addressed above in claim 1, Claim 9 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 13, see discussion of claim 9 above, while Dunning in view of Dauderman in further view of Penilla teaches the method above, Dunning further discloses a method having the limitations of:

outputting the recommendation is further in response to the user profile (see; par. [0042] of Dunning teaches providing a recommendation is based on a user profile).


	Referring to Claim 14, Dunning in view of Dauderman in further view of Penilla teaches a computer program product storing instructions on a non-transitory computer readable medium of a computer.  Claim 9 recites the same or similar limitations as those addressed above in claim 1, Claim 9 is therefore rejected for the same reasons as set forth above in claim 1.


	Referring to Claim 15, see discussion of claim 14 above, while Dunning in view of Dauderman in further view of Penilla teaches the computer program product above, Dunning further discloses a computer program product having the limitations of:

the computer is further caused to request login information for the survey (see; par. [0153]-[0155] of Dunning teaches requiring an ID for the entry of the recommendation/survey program (i.e. login)).


	Referring to Claim 16, see discussion of claim 14 above, while Dunning in view of Dauderman in further view of Penilla teaches the computer program product above, Dunning further discloses a computer program product having the limitations of:

the computer is further caused to compare the score across recommendations associated with genres of media (see; par. [0111] of Dunning teaches the recommendation based on a score determines a genre of songs (i.e. media)).


	Referring to Claim 18, see discussion of claim 14 above, while Dunning in view of Dauderman in further view of Penilla teaches the computer program product above Claim 18 recites the same or similar limitations as those addressed above in claim 7, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 7.


Claims 5, 6, 12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunning et al. (U.S. Patent Publication 2002/0082901 A1) (hereafter Dunning) in view of DAUDERMAN et al. (U.S. Patent Publication 2016/0314120 A1) (hereafter Dauderman) in further view of Penilla et al. (U.S. Patent Publication 2017/0103327 A1) (hereafter Penilla) in further view of Sasaki (U.S. Patent Publication 2005/0202845 A1).

	Referring to Claim 5, see discussion of claim 1 above, while Dunning in view of Dauderman in further view of Penilla teaches the method above, Dunning in view of Dauderman 

Sasaki teaches the method includes outputting recommendations of route guidance (see; par. [0010] of Sasaki teaches in vehicle, par. [0136] as part of multimedia, par. [0140] providing vehicle guidance).

The Examiner notes that Dunning teaches similar to the instant application teaches relationship discovery engine to recommend items.  Specifically, Dunning discloses the recommendations provided based on user provides and preferences of users that also involves questionnaire it is therefore viewed as analogous art in the same field of endeavor. Additionally, Dauderman teaches integrated architecture for archiving, processing, association, distribution and display of media based on recommendations from gathered information and as it is comparable in certain respects to Dunning which relationship discovery engine in order to recommend items as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Penilla teaches cloud processing system data stream used in producing objects of a vehicle taking into account user preferences and as it is comparable in certain respects to Dunning and Dauderman which relationship discovery engine in order to recommend items as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Sasaki teaches inferring process to estimate a demand of a user based on situational, provide and manually inputted information and as it is comparable in certain respects to Dunning, Dauderman, and Penilla which relationship discovery engine to recommend items as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dunning, Dauderman, and Penilla discloses the recommendations provided based on user provides and preferences of users that also involves questionnaire.  However, Dunning, 

Sasaki discloses the method includes outputting recommendations of route guidance.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dunning, Dauderman, and Penilla the method includes outputting recommendations of route guidance as taught by Sasaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dunning, Dauderman, Penilla and Sasaki teach the collecting and analysis of data in order to providing a recommendation based on the analyzed data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 1 above, while Dunning in view of Dauderman in further view of Penilla teaches the method above, Dunning in view of Dauderman in further view of Penilla does not explicitly disclose a method having the limitations of, however,

Sasaki teaches the recommendation system is in a vehicle multimedia system (see; par. [0010] and par. [0136] of Sasaki teaches a recommendation that is provided in a vehicle display system).

The Examiner notes that Dunning teaches similar to the instant application teaches relationship discovery engine to recommend items.  Specifically, Dunning discloses the recommendations provided based on user provides and preferences of users that also involves questionnaire it is therefore viewed as analogous art in the same field of endeavor. Additionally, Dauderman teaches integrated architecture for archiving, processing, association, distribution and display of 

Dunning, Dauderman, and Penilla discloses the recommendations provided based on user provides and preferences of users that also involves questionnaire.  However, Dunning, Dauderman, and Penilla fails to disclose the recommendation system is in a vehicle multimedia system.

Sasaki discloses the recommendation system is in a vehicle multimedia system.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dunning, Dauderman, and Penilla the recommendation system is in a vehicle multimedia system as taught by Sasaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dunning, Dauderman, Penilla and Sasaki teach the collecting and analysis of data in order to providing a recommendation based on the analyzed data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 12, see discussion of claim 9 above, while Dunning in view of Dauderman in further view of Penilla teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 1, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 1.


	Referring to Claim 17, see discussion of claim 14 above, while Dunning in view of Dauderman in further view of Penilla teaches the computer program product above, Dunning in view of Dauderman in further view of Penilla does not explicitly disclose a computer program product having the limitations of, however,

Sasaki teaches the computer is further caused to compare the score across recommendations associated with navigation route guidance (see; par. [0140] of Sasaki teaches receiving travel routing, from par. [0049] recommendations, based on par. [0106] scoring).

The Examiner notes that Dunning teaches similar to the instant application teaches relationship discovery engine to recommend items.  Specifically, Dunning discloses the recommendations provided based on user provides and preferences of users that also involves questionnaire it is therefore viewed as analogous art in the same field of endeavor. Additionally, Dauderman teaches integrated architecture for archiving, processing, association, distribution and display of media based on recommendations from gathered information and as it is comparable in certain respects to Dunning which relationship discovery engine in order to recommend items as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Penilla teaches cloud processing system data stream used in producing objects of a vehicle taking into account user preferences and as it is 

Dunning, Dauderman, and Penilla discloses the recommendations provided based on user provides and preferences of users that also involves questionnaire.  However, Dunning, Dauderman, and Penilla fails to disclose the computer is further caused to compare the score across recommendations associated with navigation route guidance.

Sasaki discloses the computer is further caused to compare the score across recommendations associated with navigation route guidance.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dunning, Dauderman, and Penilla the computer is further caused to compare the score across recommendations associated with navigation route guidance as taught by Sasaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dunning, Dauderman, Penilla and Sasaki teach the collecting and analysis of data in order to providing a recommendation based on the analyzed data and they do not contradict or diminish the other alone or when combined.


Referring to Claim 20, see discussion of claim 14 above, while Dunning in view of Dauderman in further view of Penilla teaches the computer program product above Claim 20 .


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunning et al. (U.S. Patent Publication 2002/0082901 A1) (hereafter Dunning) in view of DAUDERMAN (U.S. Patent Publication 2016/0314120 A1) (hereafter Dauderman) in further view of Penilla et al. (U.S. Patent Publication 2017/0103327 A1) (hereafter Penilla) in further view of Karanam et al. (U.S. Patent Publication 2016/0055420 A1) (hereafter Karanam).

	Referring to Claim 8, see discussion of claim 1 above, while Dunning in view of Dauderman teaches the method above, Dunning in view of Dauderman does not explicitly disclose a method having the limitations of, however,

Karanam teaches the method further includes conducting a user study utilizing a testbed application (see; par. [0164] of Karanam teaches recommending using a profile, where it is provided par. [0219] on a prototype platform (i.e. tesbed)).

The Examiner notes that Dunning teaches similar to the instant application teaches relationship discovery engine to recommend items.  Specifically, Dunning discloses the recommendations provided based on user provides and preferences of users that also involves questionnaire it is therefore viewed as analogous art in the same field of endeavor. Additionally, Dauderman teaches integrated architecture for archiving, processing, association, distribution and display of media based on recommendations from gathered information and as it is comparable in certain respects to Dunning which relationship discovery engine in order to recommend items as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Penilla teaches cloud processing system data stream used in producing objects of a vehicle taking into account user preferences and as it is 

Dunning, Dauderman, and Penilla discloses the recommendations provided based on user provides and preferences of users that also involves questionnaire.  However, Dunning, Dauderman, and Penilla fails to disclose the method further includes conducting a user study utilizing a testbed application.

Karanam discloses the method further includes conducting a user study utilizing a testbed application.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dunning, Dauderman, and Penilla the method further includes conducting a user study utilizing a testbed application as taught by Karanam since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dunning, Dauderman, Penilla and Karanam teach the collecting and analysis of data in order to providing a recommendation based on the analyzed data and they do not contradict or diminish the other alone or when combined.


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunning et al. (U.S. Patent Publication 2002/0082901 A1) (hereafter Dunning) in view of DAUDERMAN et al. (U.S. Patent Publication 2016/0314120 A1) (hereafter Dauderman) in .


	Referring to Claim 10, see discussion of claim 1 above, while Dunning in view of Dauderman in further view of Penilla teaches the method above, Dunning in view of Dauderman in further view of Penilla does not explicitly disclose a method having the limitations of, however,

Vemula teaches the method includes categorizing the plurality of participants in a plurality of groups in response to the answers from the survey (see; par. [0004] and par. [0011] of Vemula teaches taking a plurality of users survey information and categorizing it into groups based on answers).

The Examiner notes that Dunning teaches similar to the instant application teaches relationship discovery engine to recommend items.  Specifically, Dunning discloses the recommendations provided based on user provides and preferences of users that also involves questionnaire it is therefore viewed as analogous art in the same field of endeavor. Additionally, Dauderman teaches integrated architecture for archiving, processing, association, distribution and display of media based on recommendations from gathered information and as it is comparable in certain respects to Dunning which relationship discovery engine in order to recommend items as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Penilla teaches cloud processing system data stream used in producing objects of a vehicle taking into account user preferences and as it is comparable in certain respects to Dunning and Dauderman which relationship discovery engine in order to recommend items as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Vemula teaches user activity integrated survey analysis and providing a recommendation and it is comparable in certain respects to Dunning, Dauderman, and Penilla which relationship discovery engine to recommend items as well as the instant application it is viewed as analogous art and is 

Dunning, Dauderman, and Penilla discloses the recommendations provided based on user provides and preferences of users that also involves questionnaire.  However, Dunning, Dauderman, and Penilla fails to disclose the method includes categorizing the plurality of participants in a plurality of groups in response to the answers from the survey.

Vemula discloses the method includes categorizing the plurality of participants in a plurality of groups in response to the answers from the survey.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dunning, Dauderman, and Penilla the method includes categorizing the plurality of participants in a plurality of groups in response to the answers from the survey as taught by Vemula since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dunning, Dauderman, Penilla and Vemula teach the collecting and analysis of data in order to providing a recommendation based on the analyzed data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, see discussion of claim 1 above, while Dunning in view of Dauderman in further view of Penilla teaches the method above, Dunning in view of Dauderman in further view of Penilla does not explicitly disclose a method having the limitations of, however,

Vemula teaches the method includes outputting a second set of recommendations in response to the score (see; par. [0047] of Vemula teaches providing multiple recommendations based on score determined from a survey).

The Examiner notes that Dunning teaches similar to the instant application teaches relationship discovery engine to recommend items.  Specifically, Dunning discloses the recommendations provided based on user provides and preferences of users that also involves questionnaire it is therefore viewed as analogous art in the same field of endeavor. Additionally, Dauderman teaches integrated architecture for archiving, processing, association, distribution and display of media based on recommendations from gathered information and as it is comparable in certain respects to Dunning which relationship discovery engine in order to recommend items as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Penilla teaches cloud processing system data stream used in producing objects of a vehicle taking into account user preferences and as it is comparable in certain respects to Dunning and Dauderman which relationship discovery engine in order to recommend items as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Vemula teaches user activity integrated survey analysis and providing a recommendation and it is comparable in certain respects to Dunning, Dauderman, and Penilla which relationship discovery engine to recommend items as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dunning, Dauderman, and Penilla discloses the recommendations provided based on user provides and preferences of users that also involves questionnaire.  However, Dunning, Dauderman, and Penilla fails to disclose the method includes outputting a second set of recommendations in response to the score.

Vemula discloses the method includes outputting a second set of recommendations in response to the score.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dunning, Dauderman, and Penilla the method includes outputting a second set of recommendations in response to the score as taught by Vemula since the claimed .



Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunning et al. (U.S. Patent Publication 2002/0082901 A1) (hereafter Dunning) in view of DAUDERMAN et al. (U.S. Patent Publication 2016/0314120 A1) (hereafter Dauderman) in further view of Penilla et al. (U.S. Patent Publication 2017/0103327 A1) (hereafter Penilla) in further view of Sathish (U.S. Patent Publication 2011/0238608 A1).

	Referring to Claim 19, see discussion of claim 14 above, while Dunning in view of Dauderman in further view of Penilla teaches the computer program product above, Dunning in view of Daunderman in further view of Penilla does not explicitly disclose a computer program product having the limitations of, however,

Sathish teaches the survey is an offline survey (see; par. [0030] and par. [0048] of Sathish teaches recommendation based on survey that can be conducted offline).

The Examiner notes that Dunning teaches similar to the instant application teaches relationship discovery engine to recommend items.  Specifically, Dunning discloses the recommendations provided based on user provides and preferences of users that also involves questionnaire it is therefore viewed as analogous art in the same field of endeavor. Additionally, Dauderman teaches integrated architecture for archiving, processing, association, distribution and display of 

Dunning, Dauderman, and Penilla discloses the recommendations provided based on user provides and preferences of users that also involves questionnaire.  However, Dunning, Dauderman, and Penilla fails to disclose the survey is an offline survey.

Sathish discloses the survey is an offline survey.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dunning, Dauderman, and Penilla the survey is an offline survey as taught by Sathish since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dunning, Dauderman, Peilla and Sasaki teach the collecting and analysis of data in order to providing a recommendation based on the analyzed data and they do not contradict or diminish the other alone or when combined.
	

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Kothari (U.S. Patent Publication 2017/0013188 A1) discloses a smart vehicle sun visor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623